ON REHEARING. Opinion delivered May 20, 1905. Battue, J. The decree of this court in this case is amended so as to remand the cause with instruction to the eourt to ascertain the taxes for which east half of east half of section 27, township 5 south, range 1 east, was forfeited; and also all taxes which would have accrued upon it, had it remained upon the tax books from date of forfeiture to date of redemption, and to permit Kelley to redeem by paying such taxes to appellee; to ascertain such taxes and enforce the payment thereof to appellee in the manner provided by “An act to provide for confirmation and quieting of title to land as granted by the State of Arkansas to the "Laconia Levee District, the Desha Levee District, and the Red Fork Levee District,” approved April 4, 1901, § 7, Acts 1901, page 131.